December2009 1 Safe Harbor “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This presentation includes “forward looking statements.” All statements other than statements ofhistorical facts included in this presentation regarding the prospects of our industry and ourprospects, plans, financial position and business strategy, may constitute forward lookingstatements. These statements are based on the beliefs and assumptions of our management andon the information currently available to our management at the time of such statements. Forwardlooking statements generally can be identified by the words “believes,” “expects,” “anticipates,”“intends,” “plans,” “estimates” or similar expressions that indicate future events and trends. Althoughwe believe that the expectations reflected in these forward-looking statements are reasonable,these expectations may not prove to be correct. Important factors that could cause actual results todiffer materially from our expectations are disclosed in our filings with the United States Securitiesand Exchange Commission (“SEC”). All subsequent written and oral forward-looking statementsattributable to us or persons acting on our behalf are expressly qualified in their entirety by thecautionary statements included our SEC filings. Factors, risks and uncertainties that could causeactual outcomes and results to be materially different from those projected include, but are notlimited to, our ability to obtain financing, obtain and maintain regulatory approvals, generatesufficient cash flows, develop our universal chipset architecture, achieve market acceptance for ourservices, develop our network and generate technological innovations. The forward-looking statements in this presentation are made only as of the date of thispresentation. We undertake no obligation to update or revise the forward-looking statements, whether as a resultof new information, future events or otherwise. 2 TerreStar Delivers in 2009 •Introduced the world's first quad-band GSM and tri-band WCDMA/HSPAsmartphone with integrated all-IP satellite-terrestrial voice and data capabilities- TerreStar Genus™. •Signed agreements with Qualcomm and Infineon to add S Band satellitecapability to next generation mobile chipsets enabling integrated satellitefunctionality in mass-market devices costing about the same as cellular-onlydevices. •Launched the world’s largest, most powerful commercial communicationssatellite - TerreStar-1 and successfully deployed its 18 meter reflector, thelargest commercial satellite antenna ever unfurled. •Brought on-line redundant gateway earth stations in the United States andCanada. •Completed the first end-to-end phone call over TerreStar-1 between twoTerreStar GENUS™ smartphones and satisfied last regulatory milestones. •Announced the successful completion of in-orbit testing of TerreStar-1. •Activated an all-IP, 4G core network. •Executed a distribution agreement with AT&T whereby AT&T will offer theTerreStar GENUS solution to its government and commercial customers. •Signed multi-year, multi-million dollar revenue lease of 1.4GHz spectrum asset. •Received FCC and industry certification for the TerreStar GENUS™ smartphone. 3 Holdings structured to comply with Canadian foreign ownership rules Legal entity holding of 8 MHz of 1.4GHz spectrum Legal entity holding of 20 MHz of 2.0 GHz spectrum TerreStar Corporation (NASDAQ: TSTR) MVH
